DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 is being considered by the examiner.

Status of Claims:
Claims 1-18 and 21 are pending.
 Claims 1-12, 16-18 and 21 are rejected herein.

Claim Rejections - 35 USC § 102


Claims 1-3, 5-9, 12, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2,776,724 to Sebastien.
Regarding claim 1, Sebastien discloses a fastener (figs 1-2, 4), comprising:

a body (2, 5, 6) including a first resilient arm (2a) having a first set of teeth; and

a clamp (3, 3b, 2b) pivotably engaged with the body and including a second resilient arm (2b) having a second set of teeth,

wherein the first set of teeth face the clamp, or the second set of teeth face the body, when the clamp is in a closed state relative to the body (fig. 4);

wherein the first set of teeth and the second set of teeth are configured to engage a stud (1), and
wherein the first set of teeth and the second set of teeth are configured to ratchetingly engage the stud when the clamp is in a closed state relative to the body.

Regarding claim 2, wherein the clamp releasably mates with the body.

Regarding claim 3, wherein: the body includes a latch receiver (6c),



Regarding claim 5, wherein the first set of teeth face the clamp when the clamp is in a closed state relative to the body.
Regarding claim 6, wherein the first resilient arm is opposite the second resilient arm when the clamp is in a closed state relative to the body.

Regarding claim 7, wherein the clamp includes a side wall and a latch clip, wherein the latch clip includes a first resilient wall in connection with the side wall.

Regarding claim 8, wherein the latch clip further includes a second resilient wall that transitionally connects to the first resilient wall, wherein the second resilient wall is disposed laterally outward from the first resilient wall.

Regarding claim 9, wherein the first set of teeth face the second set of teeth when the clamp is in a closed state relative to the body.

Regarding claim 12, wherein the body and the clamp define a stud cavity when the clamp is in a closed state relative to the body.
Regarding claim 16, Similar to those limitations as recited in claim 1, Sebastien discloses a fastener, comprising:



a body pivotably engaged with the clamp, and having an upper wall (2g),

wherein the first set of teeth face the body when the clamp is in a closed state relative to the body, and
wherein the first set of teeth is configured to engage a stud, and

wherein the upper wall provides a hard stop to the stud.

Regarding claim 17, wherein the clamp releasably mates with the body.

Regarding claim 18, wherein the body includes a second resilient arm having a second set of teeth.

Regarding claim 21, similar to those recited in claim 1, Sebastien discloses a fastener configured to be retained upon a stud, the fastener comprising:

a body including a first resilient arm having a first retention feature (teeth); and

a clamp pivotably engaged with the body and including a second resilient arm having a second retention feature (teeth),

.

Claims 1-12, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5,937,488 to Geiger.
Regarding claim 1, Geiger discloses a fastener comprising:

a body (46,48, 50, 52)(middle portion, fig. 3-8) including a first resilient arm (2a) having a first set of teeth (54); and

a clamp (32, 16)(fig. 4)) pivotably engaged with the body and including a second resilient arm (30, 54, 58, 28, fig. 4) having a second set of teeth (no numeral),

wherein the first set of teeth face the clamp, or the second set of teeth face the body, when the clamp is in a closed state relative to the body (fig. 2);

wherein the first set of teeth and the second set of teeth are capable of engaging a stud and
wherein the first set of teeth and the second set of teeth are capable to ratchetingly engage the stud when the clamp is in a closed state relative to the body.

Regarding claim 2, wherein the clamp releasably mates with the body.

Regarding claim 3, wherein, the body includes a latch receiver (22, 28, 38), (fig. 3),
the clamp includes a latch clip (60) (fig. 4), and the latch clip snapably engages the latch receiver.

Regarding claim 4, wherein the latch clip defines a tool pocket (20) (fig. 3) configured to receive a tool to flex the latch clip to release the latch clip from the latch receiver.

Regarding claim 5, wherein the first set of teeth face the clamp when the clamp is in a closed state relative to the body.
Regarding claim 6, wherein the first resilient arm is opposite the second resilient arm when the clamp is in a closed state relative to the body.

Regarding claim 7, wherein the clamp includes a side wall and a latch clip, wherein the latch clip includes a first resilient wall in connection with the side wall.

Regarding claim 8, wherein the latch clip further includes a second resilient wall that transitionally connects to the first resilient wall, wherein the second resilient wall is disposed laterally outward from the first resilient wall.

Regarding claim 9, wherein the first set of teeth face the second set of teeth when the clamp is in a closed state relative to the body.

Regarding claim 10, wherein the body further includes a loop (52, 46), and

the loop defines a tie strap passage.

Regarding claim 11, wherein the second set of teeth face the body when the clamp is in a closed state relative to the body.

Regarding claim 12, wherein the body and the clamp define a stud cavity when the clamp is in a closed state relative to the body.

Regarding claim 16, similar to those limitations as recited in claim 1, Geiger discloses fastener, comprising:
a clamp including a first resilient arm having a first set of teeth; and
a body pivotably engaged with the clamp, and having an upper wall (24, 44, figs. 3-4), wherein the first set of teeth face the body when the clamp is in a closed state relative to the body, and
wherein the first set of teeth is capable of engaging a stud, and

wherein the upper wall provides a hard stop to the stud.

Regarding claim 17, wherein the clamp releasably mates with the body.

Regarding claim 18, wherein the body includes a second resilient arm having a second set of teeth.

Regarding claim 21, similar to those limitations as recited in claim 1, Geiger discloses a fastener capable of retaining upon a stud, the fastener comprising:

a body including a first resilient arm having a first retention feature (teeth); and

a clamp pivotably engaged with the body and including a second resilient arm having a second retention feature (teeth),
wherein the clamp is capable to be pivoted into a closed position with respect to the body such that the first and second features can engage with the stud to provide for retention of the fastener on the stud, and wherein the clamp is further capable to be
pivoted into an opened position with respect to the body such that the fastener may be removed from the stud.

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAN LE/Primary Examiner, Art Unit 3632